83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifton B. TOMLIN, Plaintiff-Appellant,v.CHESAPEAKE BAY FISHING COMPANY, L.C., Defendant-Appellee.
No. 95-2597.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 22, 1996.

Clifton B. Tomlin, Appellant Pro Se.  Edward James Powers, VANDEVENTER, BLACK, MEREDITH & MARTIN, Norfolk, Virginia, for Appellee.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order entering judgment in accordance with the jury's verdict in a civil action, wherein the Appellant asserted that he suffered a job-related injury as a result of the Appellee's negligence.   We have reviewed the record and find no reversible error.   Accordingly, we affirm.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.